    Case 17-31795      Doc 720       Filed 12/17/18 Entered 12/17/18 14:39:06                  Desc Main
                                      Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


In re                                                          Chapter 11

BESTWALL LLC,1                                                 Case No. 17-31795 (LTB)

                               Debtor.



                         NOTICE OF AGENDA OF MATTERS
                   SCHEDULED FOR HEARING ON DECEMBER 20, 2018

Time of Hearing:                 9:30 a.m. (prevailing Eastern Time)

Location of Hearing:             Courtroom of the Honorable Chief Judge Laura T. Beyer, United
                                 States Bankruptcy Court for the Western District of North Carolina,
                                 Charlotte Division, Courtroom 1-5, 401 West Trade Street,
                                 Charlotte, North Carolina 28202

UNCONTESTED MATTERS

1.      Debtor’s Third Motion for an Order Extending the Exclusive Periods to File a Plan of
        Reorganization and Solicit Acceptances Thereof [Docket No. 677].

        Status: The hearing on this matter is going forward.

        Objection Deadline: December 13, 2018.

        Related Documents: None to date.

        Objections Received: None to date.




1
        The last four d igits of the Debtor’s taxpayer identification nu mber are 5815. The Debtor’s address is
        100 Peachtree Street, N.W., Atlanta, Georgia 30303.


NAI-1505812565
 Case 17-31795      Doc 720        Filed 12/17/18 Entered 12/17/18 14:39:06     Desc Main
                                    Document     Page 2 of 2


Dated: December 17, 2018                       Respectfully submitted,
       Charlotte, North Carolina
                                               /s/ Garland S. Cassada
                                               Garland S. Cassada (NC Bar No. 12352)
                                               David M. Schilli (NC Bar No. 17989)
                                               Andrew W.J. Tarr (NC Bar No. 31827)
                                               ROBINSON, BRADSHAW & HINSON, P.A.
                                               101 North Tryon Street, Suite 1900
                                               Charlotte, North Carolina 28246
                                               Telephone: (704) 377-2536
                                               Facsimile: (704) 378-4000
                                               E- mail:    gcassada@robinsonbradshaw.com
                                                           dschilli@robinsonbradshaw.com
                                                           atarr@robinsonbradshaw.com

                                               Gregory M. Gordon (TX Bar No. 08435300)
                                               Daniel B. Prieto (TX Bar No. 24048744)
                                               JONES DAY
                                               2727 North Harwood Street, Suite 500
                                               Dallas, Texas 75201
                                               Telephone: (214) 220-3939
                                               Facsimile: (214) 969-5100
                                               E- mail:    gmgordon@jonesday.com
                                                           dbprieto@ jonesday.com
                                               (Admitted pro hac vice)

                                               Jeffrey B. Ellman (GA Bar No. 141828)
                                               Brad B. Erens (IL Bar No. 06206864)
                                               JONES DAY
                                               1420 Peachtree Street, N.E., Suite 800
                                               Atlanta, Georgia 30309
                                               Telephone: (404) 581-3939
                                               Facsimile: (404) 581-8330
                                               E- mail:     jbellman@jonesday.com
                                                           bberens@ jonesday.com
                                               (Admitted pro hac vice)

                                               ATTORNEYS FOR DEBTOR AND DEBTOR
                                               IN POSSESSION




                                              -2-
NAI-1505812565
